Title: To Alexander Hamilton from George W. Kirkland, 9 April 1799
From: Kirkland, George W.
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir,
            Philadelphia April 9th. 1799.
          
          Since I had the honor to recieve yours of jan. 31st., a revolution in my affairs, to which I have been approximating, for several years past, has taken place. I was an adventurer among others, during the rage for land-speculation in this country—and have accumulated debts to an enormous amount; which, under the state of embarrassment and depression, in which all real property is now holden, I can never expect to discharge by payments in specie. I was prosecuted in this City soon after I recieved my appointment in the army, on some of those land-contracts alluded to. I immediately petitioned for the benefit of the act of insolvency of the State of Pennsylvania, which I have obtained. I found this measure absolutely necessary, in order to secure my personal liberty. By this act however, it is guaranteed, only during my residence, within the limits of this Commonwealth.
          On this statement of my situation, I would renew my request, to be stationed at Tioga-Point, or, if that is inconsistent with the good of the service, that the execution of my duty, may in some other way, be confined within this state, for a few months to come, at the expiration of which time, I hope to effect a complete settlement with my Creditors. This being done, I shall go with pleasure, wherever I may be ordered, without hesitation or remonstrance. And, even now, Sir, if the indulgence I have asked, is incompatible with your present army-arrangements, I shall immediately repair to the post to which I am destined, and  trust to fate for the consequences. My Creditors are generally disposed to a final adjustment and discharge: tho, were I now in the State of New York, they might attempt to arrest, from the expectation that my friends would enter into responsibilities, believing, that my fondness for the army, and their desire to continue me in it, would produce greater  exertions on their part. I hope Sir, if I am so fortunate, as to share in any respect, the good opinion of my Superior Officers, that their minds will imbibe no prejudices against me, in consequence of my misfortunes. I have suffered already in my feelings, extremely; and at this moment feel a depression of spirits, which borders on despondency. To lose my Commission, or suffer any degradation of rank, in addition to what I have already experienced, would render me miserable. From motives of humanity, I entertain a hope, that I shall be considered, provided, a conformity to my wishes, and circumstances, does not come in contravention, with the duty I owe the government, and when nothing appears in my character, repugnant to the reputation of an Officer, and an honest man. I have been induced to address this letter, from a conversation, had a few days since, with the Secretary of War. I mention this Sir, as an apology, if one is necessary, for this repetition of my epistolary communications.
          I have the honor to be, Sir  With the highest respect your Obedt. & Humbl. Servt.
          
            Geo. W. Kirkland.
          
          Major Genl. Hamilton.
        